

117 HR 858 IH: Donna M. Doss Memorial Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 858IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Arrington (for himself, Mr. Cuellar, Mr. Babin, Mr. Williams of Texas, Mr. Wright, Mr. Jackson, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Rocksprings Station of the U.S. Border Patrol located on West Main Street in Rocksprings, Texas, as the Donna M. Doss Border Patrol Station.1.Short titleThis Act may be cited as the Donna M. Doss Memorial Act of 2021.2.FindingsCongress finds the following:(1)A native of the State of Washington, Agent Donna Marie Doss—(A)proudly and honorably served her country as an Agent of the U.S. Border Patrol for more than 15 years;(B)began her service with the U.S. Border Patrol in 2003; and (C)graduated as part of the 569th Session of the Border Patrol Academy with Class 584 on June 6, 2005.(2)Agent Doss—(A)served on a Drug Enforcement Administration Task Force on the southern border for 3 years before being assigned to the northern border;(B)was promoted to Supervisory Border Patrol Agent in Laredo Border Patrol Sector, where she was named an Operations Officer in 2016; and(C)relocated to Abilene, Texas in 2017, where she served as a Resident Agent.(3)On February 2, 2019, Agent Doss responded to a call for assistance from the Texas Department of Public Safety near Interstate 20 in Tye, Texas. While on scene, Agent Doss was struck and killed by a passing vehicle.(4)Agent Doss is survived by her husband, father, mother, 2 step-children, a sister and a brother.3.DesignationThe Rocksprings station of the U.S. Border Patrol located on West Main Street in Rocksprings, Texas, shall be known and designated as the Donna M. Doss Border Patrol Station.4.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the station described in section 3 shall be deemed to be a reference to the Donna M. Doss Border Patrol Station.